Citation Nr: 1342021	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  12-08 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a leiomyoma (claimed as excessive menstrual bleeding).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel

INTRODUCTION

The Veteran had active duty service from May 1977 to April 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In January 2011, the Veteran testified before a Decision Review Officer at the RO.  In September 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  Transcripts of the hearing s are associated with the record and have been reviewed.  At the later hearing, the Veteran submitted additional evidence in support of her claim, with a waiver of RO consideration.  


FINDING OF FACT

A leiomyoma is at least as likely as not related to active service.  


CONCLUSION OF LAW

A leiomyoma was incurred in active service.  38 U.S.C.A. §§ 1101, 1131; 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012).  In the instant case, the Veteran's claim is being granted.  As such, any deficiencies with regard to the VCAA are harmless and nonprejudicial. 

Service Connection for a Leiomyoma

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470   (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

The Veteran asserts that a leiomyoma is related to symptoms that she had during service.  At the Board hearing in September 2012, the Veteran testified that she started having excessive bleeding in service and was seen on multiple occasions for that condition.

The Veteran had active duty service from May 1977 to April 1979.  Service treatment records reflect complaints of excessive bleeding.   In August 1977, the Veteran reported recurrent vaginal bleeding.  In September 1978, the Veteran complained of excessive irregular menses, which had been present for 12 months.  An endometrial biopsy was within normal limits.  The treatment record reflects a provisional diagnosis of metromenorrhagia, of questionable etiology, induced reportedly by PT.

Post-service treatment records dated from 2003 reflect current diagnoses and treatment of a leiomyoma.  

A private treatment record dated in January 2003 reflects that the Veteran was diagnosed with leiomyoma of the uterus and abnormal bleeding of the genital tract. 

In December 2009, the Veteran had a VA examination.  The VA physician indicated that claims file was reviewed.  The Veteran reported that she had abnormal bleeding in June 1977 while on active duty, which lasted a few weeks.  The reported that she was treated with progesterone injections.  The report further noted a history of heavy periods noted in September 1978 and a gynecological examination within normal limits in June 1979.  The report noted that the Veteran had spotting "now and then" from December 1982 to March 1999.  She had prolonged vaginal bleeding in March 1999 and was started on prempro and then was on birth control pills.  The examiner noted that the Veteran was seen in 2003, 2004 and 2006 for abnormal uterine bleeding.  The report noted that a hysteroscopy in January 2003 was positive for leiomyoma and early proliferative endometrium.  

In January 2010, the VA examiner provided an addendum medical opinion.  The examiner noted that the Veteran had excessive menstrual flow that occurred around the year 2000 and has been related to fibroid/ leiomyoma and an early proliferative endometrium condition that was diagnosed in 2003.  The examiner indicated that the Veteran's leiomyoma started to grow somewhere between 1980 and 2003 and has been more than likely responsible for her irregular and excessive bleeding during that period of time.  The examiner stated that she presumed that the Veteran's excessive menstrual bleeding in 1977 and 1978 was due to anovulatory cycle and got better once she started on birth control pills.  The VA examiner stated that the presumption was based upon the fact that her gynecological evaluation in 1979 was within normal limits.  The physician noted that the Veteran was able to conceive and deliver a child without any major complications.  The VA examiner concluded that her excessive bleeding which occurred in 1977 and 1978 is less than likely related to her current condition, leiomyoma.  

Although the December 2009 VA examiner did not relate the current leiomyoma to the excessive bleeding noted during service, the examiner opined that the leiomyoma started to grow between 1980 and 2003.  The examiner's only explanation was that the Veteran had a normal gynecological examination and delivered a child without complications in 1979 (although the Veteran has repeatedly asserted that she continued to experience excessive bleeding and abnormal menstrual periods continuously since service), so the examiner placed the onset of the leiomyoma to 1980, some months after the Veteran's discharge from service.  At the Board hearing, the Veteran testified that it was her opinion that her leiomyoma likely existed six months prior to the time period indicated by the VA examiner, which would place the onset of the leiomyoma to the Veteran's active service and she stated that the negative inservice endometrial biopsy is not definitive in determining the presence of a leiomyoma since it depends on where the biopsy is taken.  In other statements, the Veteran has also asserted that she located information which indicated that the combination of estrogen and progesterone could have sped up the process of the growth of a leiomyoma, noting that she was given two Depro-Provera injections in service in 1977.  See May 2010 statement with accompanying website information.  The Veteran is a registered nurse, and therefore, her medical opinion is accorded some probative weight.  Given this evidence, the Board concludes that the evidence is at least in equipoise as to whether a leiomyoma was present during active duty service.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that a leiomyoma was incurred in service. 


ORDER

Service connection for a leiomyoma is granted. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


